TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 12, 2019



                                       NO. 03-18-00789-CV


                                  Samuel Adjei Sarfo, Appellant

                                                  v.

                          Commission for Lawyer Discipline, Appellee




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the orders signed by the trial court on September 11, 2018 and

October 26, 2018. Having reviewed the record, it appears that the Court lacks jurisdiction over

the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.